Citation Nr: 1503650	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-43 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right arm disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


	FINDINGS OF FACT	

1.  In a July 2008 decision, the Board denied service connection for a right knee disability; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

2.  Evidence received since the July 2008 Board decision is cumulative and repetitive of the evidence that was of record at the time of that decision.

3.  The July 2007 RO rating decision denied the claim of service connection for a right arm disability; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

4.  The evidence received since the July 2007 RO rating decision is cumulative and repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1.  The Board's July 2008 denial of service connection for a right knee disability is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2014); 38 C.F.R § 20.1100(a) (2014).

2.  Evidence received since the July 2008 Board decision is not new and material and reopening of the claim for entitlement to service connection for a right knee disability is not warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The July 2007 RO rating decision that denied service connection for a right arm disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2014).

4.  The evidence received since the July 2007 rating decision is not new and material and reopening of the claim for entitlement to service connection for a 
right arm disability is not warranted.  38 U.S.C.A.§ 5108 (West 2014); 38 C.F.R.
§ 3.156(a)(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of:  (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and, (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and, (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in February 2009 and April 2009.  These letters complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and material evidence necessary to reopen a service connection claim); and of Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) (disability ratings and the effective date of the claim).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate these claims.  The Veteran's lay statements, service treatment records (STRs), VA medical records, and private medical records have been associated with the file.  

During the November 2014 Board hearing, the undersigned VLJ discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  This action supplemented VA's compliance with the VCAA and 38 C.F.R. 
§ 3.103.  

Given the Board's determination below that reopening of the claims is not warranted because new and material evidence has not been received, there is no duty to obtain a medical opinion.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008).  As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

II.  Application to Reopen

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

Under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

For applications to reopen received after August 21, 2001, as here, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

a.  Application to Reopen Right Knee Claim

The Veteran's claim for service connection for a right knee disability was initially denied by the RO in December 1969.  The Veteran's claim was denied again in June 1995 and September 2005 rating decisions by the RO.  In July 2008 the Board denied the issue.  A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Veteran submitted his application to reopen this claim in September 2008.

At the time of the Board's July 2008 decision the evidence of record consisted of the Veteran's lay statements, STRs, VA treatment records, private treatment records, and testimony from a February 2007 RO hearing.  The Veteran's private treatment records reflect a current diagnosis of mild osteoarthritis of the medial joint and moderate osteoarthritis of the patellofemoral joint compartment in the Veteran's right knee.  During the February 2007 RO hearing, the Veteran testified that he injured his knee while playing football in service with his battalion.  The Veteran's STRs do not show treatment for a right knee injury in service.

Since the Board's July 2008 decision the Veteran has submitted additional VA treatment records, lay statements, and hearing testimony provided in the November 2014 Board hearing.

The VA treatment records submitted since the Board's July 2008 decision show continued pain in the right knee, but do not suggest a relationship with service.  The Veteran's November 2014 Board hearing testimony and lay statements submitted since the July 2008 Board decision assert that the Veteran injured his right knee when he fell during service while out in the field in Germany.

The evidence received since the last final Board decision in July 2008, summarized above, is cumulative or redundant of the evidence already of record at the time of the last final rating decision and does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.  The Veteran's statements and testimony that his right knee disability is related to active service is cumulative of his previous assertions of record.  Additionally, notations regarding right knee pain in VA treatment records do not relate to an unestablished fact as a current disability was conceded in the Board's July 2008 decision.  The fact that he had post service pathology had been previously established.  Evidence confirming a known fact is cumulative.  As such, the evidence is not new and material.  

As the additional evidence is not new and material, the claim of service connection for a right knee disability is not reopened, and the benefit-of-the-doubt proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

b.  Application to Reopen Right Arm Claim

The Veteran's claim for service connection for a right arm disability was denied by the RO in a July 2007 rating decision.  After the RO notified the Veteran of the adverse determination and of his procedural and appellate rights, the Veteran did not initiate an appeal and the July 2007 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105.  In the instant case new and material evidence was not received within one year of the date the Veteran was notified that his claim was denied.  The Veteran submitted his application to reopen this claim in September 2008.

At the time of the July 2007 rating decision, the evidence of record consisted of the Veteran's STRs, VA treatment records, and lay statements records.  In January 1968 the Veteran was treated for a knife wound sustained in the right lower forearm and painful motion of the right wrist.  The provisional diagnosis was right arm tendonitis and the Veteran's right arm was splinted.  In February 2007, the Veteran submitted a statement that he had a current right arm disability that was a result of active service.  The RO denied the Veteran's claim because the evidence was against a finding that the Veteran had a current right arm disability that was related to active service.

Since the July 2007 rating decision the Veteran has submitted additional VA treatment records, lay statements, and hearing testimony provided in the November 2014 Board hearing. 

The VA treatment records that have been submitted since the July 2007 rating decision do not include any references to a right arm disability and therefore, are not relevant to the Veteran's claim of service connection for a right arm disability.  

The November 2014 Board hearing testimony and lay statements submitted since the July 2007 rating decision assert that the Veteran injured his right arm when he fell during service while out in the field in Germany.

The evidence received since the last final rating decision in July 2007, summarized above, is cumulative or redundant of the evidence already of record at the time of the last final rating decision and does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.  The Veteran's statements and testimony that his right arm disability is related to active service is cumulative of his previous assertions of record.  As such, the evidence is not new and material.  

As the additional evidence is not new and material, the claim of service connection for a right arm disability is not reopened, and the benefit-of-the-doubt does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen the claim of entitlement to service connection for a right knee disability is denied.

The application to reopen the claim of entitlement to service connection for a right arm disability is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


